Citation Nr: 1623723	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired skin disability, to include skin cancer, due to Agent Orange exposure and/or secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.

The Board remanded the matter to the RO in June 2014 for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A chronic skin disability did not have its clinical onset in service and is not otherwise related to active duty, including presumed Agent Orange exposure; skin disability is not caused or aggravated by any service-connected disability; and skin cancer was not exhibited within the first post service year.   


CONCLUSION OF LAW

A chronic skin disability was not incurred or aggravated in service; skin disability was not proximately due to or the result of a service-connected disability; and skin cancer may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in December 2009 that informed the Veteran of the evidentiary requirements for direct service connection and increased rating claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Regarding the duty to assist, service treatment records and all identified post-service evidence has been associated with the claims file.  Additionally, a VA skin diseases examination was performed in July 2014 that includes consideration of the Veteran's medical history and consideration of the claims file, and sets forth all pertinent findings such that the Board is able to make a fully informed decision.  For the reasons indicated below, the examination is adequate because the VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is satisfied.

In its June 2014 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records and provide an examination taking into consideration the Veteran's reported flare-ups of his skin disability.  The July 2014 skin examination report reflects that the Veteran was not experiencing a flare-up, however the examination report thoroughly details the skin disabilities, the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination.  Here, symptoms of the Veteran's skin disability were fully contemplated in the July 2014 VA examination report, lay and medical evidence of record to include the Veteran's symptoms during times when he was not being examined, such as during normal working movements and during flare-ups, were considered by the examiner.  The AOJ examination of the skin was adequate for rating purposes and therefore complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for an acquired skin disability, to include skin cancer, due to Agent Orange exposure and/or secondary to service-connected disability.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Skin Disability 

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e), which includes chloracne, a skin disability.

The Board has reviewed the evidence and finds that the preponderance of the evidence is against the claim of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.  The Veteran's military records confirm he served in Vietnam.  Thus, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307; 3.309(e) (2015).  However, there is no competent and credible evidence of a nexus between the Veteran's post service skin disabilities and service, to include Agent Orange exposure.

As discussed above, the Veteran has been diagnosed with seborrheic and actinic keratosis, papilloma, eczema, dermatitis, and skin neoplasm satisfying the first element of a service connection claim.  

The service treatment records do not reflect the presence of chronic skin disability.  The skin was normal on separation examination and on the Report of Medical History, the Veteran denied having or having had skin disease, boils, tumors, skin growths, cysts or cancer.  The second element of a service connection claim has not been satisfied. 

The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Seborrheic and actinic keratosis, papilloma, eczema, dermatitis, and skin neoplasm are not associated with herbicide exposure for the purposes of presumptive service connection and therefore service connection is not warranted on a presumptive basis.  Id. 

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994). 

The Veteran underwent a VA examination for skin disabilities in July 2014, during which he reported having skin problems for the past 20 years.  Specifically, the Veteran reported splitting of the knuckles and fingertips "that will be fine one day, and the next day they can be splitting open."  With respect to his hands, he reported having hard scales on the back the hands and also that he was told he had psoriasis and his last flare-up was two weeks ago.  According to the Veteran's report, he was currently not having a flare-up of his hand condition but typically flare-ups occurred in the dry cold weather or summer months.  He described a rash on the right ankle that will come and go and that he used different medications for relief.  He also described an anterior distal thigh rash that is less frequent than the right ankle rash.  The Veteran also has a history of skin cancer that was removed from the right ear, right temple area, and the back, as well as papillomas removed from around the neck by curettage.  He treated the skin with several topical medications.  

The examiner provided a detailed discussion of the Veteran's skin treatment from February 1968 (during service enlistment), to May 2012, noting the Veteran's December 2010 letter explaining treatment of his fingers for over 20 years due to discomfort and pain that diminished his ability to use his hands, as well as a December 2009 VA treatment record reflecting his report that the condition did not start immediately after service discharge.  The examiner diagnosed dermatitis/eczema, basal cell carcinoma, actinic keratosis, seborrheic keratosis, and papilloma and opined that diagnosed skin disabilities are not the result of exposure to Agent Orange or military service.  The rationale was that the Veteran's service medical records to include his entry and separation examination reports are silent for any symptoms of, treatment for, or diagnosis of a skin disability.  Specifically, his February 1968 entry examination and September 1971 separation examination shows normal skin and no symptoms or diagnoses related to his skin were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service indicates no history of a skin condition, and no indication of a disability at that time.  The examiner also cited medical literature from the National Institutes of Health and Pubmed, which provides that "the weight of the available medical evidence does not support Agent Orange exposure to cause seborrheic keratosis, actinic keratosis, papillomas (skin tags), eczema, dermatitis or basal cell carcinoma."

An August 18, 2008 private hospital admission indicates the Veteran has normal skin with exception to a small patch on the right ankle noted as tinea pedis.  An August 20, 2008 private treatment record notes the Veteran does not have a skin rash.

An April 2012 private treatment record notes a history of skin cancer and indicates that the Veteran had no rashes, lesions, or ulcerations.  See private treatment records, Cardiology Consultants.

VA treatment records dated from February 2010 to June 2015 include a problem list of actinic keratosis, dermatitis or eczema, and a personal history of other malignant neoplasm and treatment with various topical medications.  The record shows these skin conditions on various parts of the Veteran's body.  However, the medical records do not provide probative evidence of a nexus between the claimed disability and service.  As discussed above, the remainder of the evidence of record does not address whether there is a nexus between the Veteran's current skin conditions and his period of service, including whether they were directly caused by exposure to herbicides.  Thus, the Veteran's VA and private medical records do not provide probative evidence in support of his claim.  See VA treatment records, Columbia VA Medical Center (VAMC), Asheville VAMC.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for an acquired skin disability, including skin cancer, to include as due to Agent Orange exposure.  As noted, skin disability was not exhibited in service and a clear preponderance of the evidence is against a finding that it was present in service.  No skin disability was found on separation examination or for many years following service and clinical history reflects its onset many years after service.  The July 2014 VA examination report is the only probative medical opinion and clearly indicates that skin disability does not owe its etiology to service, including his presumed exposure to Agent Orange.  This is not rebutted by any other evidence except for the Veteran's testimony.  

The Veteran also contends that his acquired skin disability is caused or aggravated by his service connected disabilities to include coronary artery disease (CAD) status-post coronary artery bypass graft, diabetes mellitus (DM), and DM neuropathy of the bilateral upper and lower extremities.  Thus, the matter turns on whether the Veteran's service-connected disabilities caused or aggravated his seborrheic and actinic keratosis, papilloma, eczema, dermatitis, and skin neoplasm conditions.

Here, the more persuasive medical evidence reflects that the Veteran's seborrheic and actinic keratosis, papilloma, eczema, dermatitis, and skin neoplasm conditions are neither caused nor aggravated by service-connected CAD status-post coronary artery bypass graft, DM, and DM neuropathy of the bilateral upper and lower extremities disabilities.  The July 2014 VA examiner diagnosed the Veteran with seborrheic and actinic keratosis, papilloma, eczema, dermatitis, and skin neoplasm.  The examiner gave an opinion that the Veteran's skin conditions are less likely as not due to or aggravated by his service-connected CAD status-post coronary artery bypass graft, DM, and DM neuropathy of the bilateral upper and lower extremities disabilities.  The rationale was that there is no "medical literature to include National Institutes of Health and Pubmed reveal the weight of the available medical evidence does not support Coronary Artery Disease, Diabetes Mellitus or Diabetic neuropathy to aggravate seborrheic keratosis, actinic keratosis, papillomas (skin tags), eczema, dermatitis or basal cell carcinoma."  The examiner provided an example of "a severe, lurching-type gait or a leg length discrepancy of 5 cm or more."  Thus, his skin conditions are not a result of his service-connected disabilities mentioned above.

During his October 2013 Board hearing, the Veteran reported that he had skin cancer on his back and shoulder, as well as lesions on his ears and above his temples (located above his ears and between his eyes).  He also reports that he has had a skin condition on his fingertips and back of his hands for more than twenty years.  He believes that all of his current skin conditions, including skin cancer are related to Agent Orange or secondary to his service connected CAD, diabetes mellitus, and diabetic neuropathy of the bilateral upper and lower extremities.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to opine on some medical matters.  Id. at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The July 2014 VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the Board finds the specific, reasoned opinion of the trained health care professional indicating a lack of a relationship including on an aggravation basis to be of greater probative weight than the more general lay assertions of the Veteran.  

Skin cancer was not exhibited within the first post service year.  The preponderance of the evidence is against a finding that any current skin disorder is related to any event or injury in service, including exposure to herbicides or etiologically related to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for acquired skin disability, to include skin cancer, due to Agent Orange exposure and/or secondary to service-connected disability is denied.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


